       2:17-cr-20037-JES-JEH # 461        Page 1 of 5                                         E-FILED
                                                                  Monday, 15 July, 2019 08:31:51 AM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )       Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
                     Defendant.           )

                 THE UNITED STATES OF AMERICA’S RESPONSE
            TO THE DEFENDANT’S MOTIONS FOR RECONSIDERATION

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and James B. Nelson, Department of Justice Trial Attorney,

and respectfully files this response to the defendant’s motions for reconsideration

(R.459, 460). The bases for this motion are as follows.

       1.     On Friday July 12, 2019, the Court precluded the defendant from

admitting the civil complaint filed against Thomas Miebach, Jennifer Maupin, and

Brendt Christensen. The Court ruled at sidebar that the probative value of the

complaint was outweighed by its potential to prejudice the United States, mislead the

jury, and confuse the issues. 18 U.S.C. § 3593(c).

       2.     On Sunday July 14, 2019, the defendant filed motions for reconsideration

of the Court’s ruling.




                                              1
        2:17-cr-20037-JES-JEH # 461          Page 2 of 5



       3.      Extrinsic evidence of bias is not admissible unless the witness denies the

bias. This is black letter law. See, e.g., United States v. Frankenthal, 582 F.2d 1102, 1106

(7th Cir. 1978) (noting that extrinsic evidence of bias is admissible upon “a witness’

denial of the facts constituting bias. . . .”) (emphasis added) (citing United States v. Robinson,

530 F.2d 1076, 1079 (D.C. Cir. 1976); United States v. Blackwood, 456 F.2d 526, 530 (2d Cir.

1972), cert. denied, 409 U.S. 863,; 3 WEINSTEIN’S EVIDENCE § 607(03) at 607-17 (1977);

MCCORMICK’S HANDBOOK OF THE LAW OF EVIDENCE § 40 at 81 (2d ed. 1972)).

       4.      Defense Counsel did not ask Jennifer Maupin about the civil lawsuit, but

Thomas Miebach conceded that he had been sued. This question and answer confirmed

the intended allegation of bias. Thus, extrinsic evidence of the same would be

improper. Id. Further, as noted by the Court, even if such extrinsic evidence were

proper on its own, the probative value of that extrinsic evidence would be outweighed

by the risk of prejudice, misleading the jury, or confusing the issues. 18 U.S.C. § 3593(c).

       5.      The Seventh Circuit Pattern Jury Instructions offer a useful analogy.

Instruction No. 1.02 notes: “The indictment is simply the formal way of telling the

defendant what crime he is accused of committing. It is not evidence that the defendant

is guilty. It does not even raise a suspicion of guilt.”

       6.      Whereas a criminal indictment requires the United States to present

sufficient evidence for the grand jury to find probable cause that a crime was

committed, the filing of a civil complaint requires no such finding. In contrast to

criminal procedure, evidence in support of a civil complaint is not gathered until after

the complaint is filed. FED. R. CIV. P. 3, 16, 26-37.

                                                2
       2:17-cr-20037-JES-JEH # 461          Page 3 of 5



       7.     Thus, the defendant’s assertion that a civil complaint represents “proof” of

bias is overly generous. In reality, a civil complaint represents nothing more than the

speculative hope of what an attorney working on a contingency fee imagines the

evidence might show. Even under relaxed evidentiary rules, federal death penalty

cases require a substantially higher standard of proof.

       8.     Furthermore, as has been previously argued, none of this evidence should

have been permitted in the first place. Mitigating evidence which shifts the burden of

the defendant’s conduct onto a third-party’s negligence runs afoul of Lockett v. Ohio.

See, e.g., Williams v. Norris, 612 F.3d 941, 947 (8th Cir. 2010) (correctional expert properly

excluded concerning prison negligence because such evidence was irrelevant given that

it did not bear on the defendant's character, prior record, or the circumstances of his

offense); United States v. Williams, 2014 WL 2436199 (D. Haw. May 30, 2014) (granting

the United States’ motion in limine to preclude evidence that U.S. Army Child Protective

Service was negligent in failing to protect child victim). The defendant’s mitigation case

already goes beyond what the caselaw would support; allowing him to go even further

would be wholly improper. 18 U.S.C. § 3593(c).

       WHEREFORE, the United States respectfully requests that the defendant’s

motions for reconsideration be denied.




                                              3
2:17-cr-20037-JES-JEH # 461        Page 4 of 5



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller
Eugene L. Miller
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
eugene.miller@usdoj.gov

/s/Bryan D. Freres                       /s/ James B. Nelson
Bryan D. Freres                          James B. Nelson
Assistant United States Attorney         Trial Attorney
201 S. Vine St., Suite 226               Capital Case Section
Urbana, IL 61802                         United States Department of Justice
Phone: 217/373-5875                      1331 F. Street NW, Room 625
Fax: 217/373-5891                        Washington, DC 20004
bryan.freres@usdoj.gov                   Phone: 202/598-2872
                                         james.nelson@usdoj.gov




                                     4
       2:17-cr-20037-JES-JEH # 461         Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/ James B. Nelson
                                           James B. Nelson
                                           Trial Attorney
                                           Capital Case Section
                                           United States Department of Justice
                                           1331 F. Street NW, Room 625
                                           Washington, DC 20004
                                           Tel: (202) 598-2872
                                           james.nelson@usdoj.gov




                                              5
